DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2019 has been acknowledged and considered by the examiner.  

Examiner Comment
The examiner gave a call and left a voicemail for the applicant’s representative, Mr. Andrew Wright (Reg. No. 58,267), on 02/10/21.  The examiner wanted to get clarification on the invention, however, did not receive a call back from Mr. Wright.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsness et al. (U.S. 2017/0052873 A1).
Regarding claims 1 and 17, Barsness discloses a method comprising:
executing, by a computing device (cloud computing node 100), computing tasks on computing resources (see Barsness paragraphs 0051 and 0055; Barsness discloses in a cloud computing environment 200, including a cloud computing node 100, dynamic procurement of computing resources to perform tasks within the cloud computing environment);
determining, by the computing device (cloud computing node 100), an amount of time and an amount of power used in the executing the computing tasks on the computing resources (see Barsness; paragraphs 0023, 0066 and 0069; Barsness discloses monitoring data tuples, i.e. “computing tasks”, from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds, as well as, energy usage including milliwatts and joules.  The examiner submits that, as known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds);
determining, by the computing device (cloud computing node 100), a number of standard units (joules) consumed by the computing tasks based on the determined amount of time and the determined amount of power (see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining energy usage including milliwatts and joules.  As known, joules are calculated using watts and seconds, i.e. multiplying number of watts by number of seconds.  Further, the examiner notes that the applicant’s specification states joules as an example for standard units, see applicant’s specification paragraph 0016); and

Further, Barsness discloses the additional limitations of claim 17, a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device (see Barsness; paragraphs 0045 and 0047; Barsness discloses a processor, memory and computer system readable media).
Regarding claims 2 and 18, Barsness discloses all the limitations of claims 1 and 17, as discussed above, and further Barsness clearly discloses determining, by the computing device, a number of seconds used in the executing the computing tasks as the amount of time (see Barsness; paragraphs 0066 and 0069; Barsness discloses monitoring, and therefore, determining CPU usage including processor-seconds, as well as, energy usage as joules that includes seconds as part of its calculation).
Regarding claims 3 and 19, Barsness discloses all the limitations of claims 2 and 18, as discussed above, and further Barsness clearly discloses determining, by the computing device, a number of watts used in the executing the computing tasks as the amount of power (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage as milliwatts and joules, which includes watts as part of its calculation).
Regarding claims 4 and 20, Barsness discloses all the limitations of claims 3 and 19, as discussed above, and further Barsness clearly discloses determining, by the computing device, a number of joules used in the executing the computing tasks as the number of standard units by multiplying the determined number of seconds and the determined number of watts (see 
Regarding claim 5, Barsness discloses all the limitations of claim 4, as discussed above, and further Barsness clearly discloses generating, by the computing device, a billing report in the metering the computing resources (see Barsness; paragraph 0055; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources).
Regarding claim 6, Barsness discloses all the limitations of claim 5, as discussed above, and further Barsness clearly discloses wherein the billing report includes the number of standard units (joules) and a fee corresponding to the number of standard units (joules) (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources.  Further, energy usage in the form of joules is determined.  As such, the billing or invoice would include the fee corresponding to the joules usage).
Regarding claim 7, Barsness discloses all the limitations of claim 1, as discussed above, and further Barsness clearly discloses receiving, by the computing device, a selection of the computing resources to be used in the executing of the computing tasks (Barsness; paragraph 0055; Barsness discloses a dynamic procurement of computing resources and further metering and pricing for tracking the resources utilized within the cloud computing environment.  As such, “selection of the computing resources to be used” is done in order for the resources to be metered for usage). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al. (U.S. 2017/0052873 A1) in view of Marr et al. (U.S. 9,292,060 B1).
Regarding claim 8, Barsness discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
execute a first set of computing tasks corresponding to a first user on a first set of computing resources (see Barsness paragraphs 0051 and 0055; Barsness discloses multiple cloud consumers using a plurality of computing nodes, which include resources, of a cloud computing environment 200, that may be grouped physically or virtually.  A dynamic procurement of computing resources is done to perform tasks within the computing environment 200.  A user portal 382 provides access to the consumers.  Therefore, there are multiple consumers and a plurality of resources that are grouped, i.e. claimed “first set of computing resources”, to perform a plurality of tasks for the grouped consumers and resources, i.e. claimed “first set of computing tasks”.  In other words, each group of consumers has resources to perform the tasks);
execute a second set of computing tasks corresponding to a second user of a second set of computing resources (Barsness; paragraphs 0051, 0055 and 0069; Barsness discloses multiple cloud consumers using a plurality of computing nodes, which include resources, of a cloud computing environment 200, that may be grouped physically or virtually.  A dynamic procurement of computing resources is done to perform tasks within the computing environment 200.  A user portal 382 provides access to the consumers.  Therefore, there are multiple consumers and a plurality of resources that are grouped, i.e. claimed “second set of computing resources”, to perform a plurality of tasks for the grouped consumers and resources, i.e. claimed “second set of computing tasks”.  In other words, each group of consumers has resources to perform the tasks); 
Further, the examiner notes that the applicant’s specification states joules as an example for standard units, see applicant’s specification paragraph 0016).
While Barsness discloses “standard units”, “first set of computing resources”, “first set of computing tasks”, “second set of computing resources” and “second set of computing tasks”, as discussed above, Barsness does not explicitly disclose receive a request to exchange computing resources corresponding to an equal number of standard units between the first set of computing resources used to execute the first set of computing tasks corresponding to the first user and the second set of computing resources used to execute the second set of computing tasks corresponding to the second user; and reallocate the computing resources between the first set of computing resources and the second set of computing resources based on the request.
In analogous art, Marr discloses receive a request to exchange computing resources corresponding to an equal number of standard units (power) between the first set of computing resources used to execute the first set of computing tasks corresponding to the first user and the second set of computing resources used to execute the second set of computing tasks corresponding to the second user (see Marr; column 2 lines 25-31, column 9 lines 20-28 and column 10 lines 12-19; Marr discloses enabling users to access shared or dedicated resources and allowing users to allocate the resources to various other users. To satisfy service guarantees users are able to request adjustment for power consumption.  For example, the service allows the user to virtually hot swap, i.e. “exchange”, a resource); and 

One of ordinary skill in the art would have been motivated to combine Barsness and Marr because they both disclose features for allocating resources for execution of tasks, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated power consumption control as taught by Marr into the system of Barsness in order to provide the resources that perform the tasks (see Barsness; paragraph 0055) to meet the power consumption specified by the user.
Regarding claim 9, Barsness and Marr disclose all the limitations of claim 8, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine the amount of time based on a time (CPU usage processor-seconds) used to execute computing tasks on the computing resources (see Barsness; paragraphs 0023 and 0066; Barsness discloses monitoring data tuples, i.e. “computing tasks”, from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds).
Regarding claim 10, Barsness and Marr disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a number of seconds used in the executing the computing tasks as the amount of time computing tasks”, from a streaming application, resource usage.  The resource usage includes CPU usage including processor-seconds).
Regarding claim 11, Barsness and Marr disclose all the limitations of claim 10, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine the amount of power based on power used to execute computing tasks on the computing resources (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage as milliwatts and joules, which includes watts as part of its calculation).
Regarding claim 12, Barsness and Marr disclose all the limitations of claim 11, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a number of watts used in the executing the computing tasks as the amount of power (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining energy usage as milliwatts and joules, which includes watts as part of its calculation).
Regarding claim 13, Barsness and Marr disclose all the limitations of claim 12, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to determine a number of joules used in the executing the computing tasks as the number of standard units by multiplying the determined number of seconds and the determined number of watts (see Barsness; paragraph 0069; Barsness discloses monitoring, and therefore, determining 
Regarding claim 14, Barsness and Marr disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to meter the first set of computing resources based on a determined number of standard units (joules) consumed by the first set of computing tasks and meter the second set of computing resources based on a determined number of standard units (joules) consumed by the second set of computing resources (see Barsness; paragraphs 0051, 0055 and 0069; Barsness discloses multiple cloud consumers and procurement of computing resources to perform tasks within the computing environment.  A user portal provides access to the consumers.  Therefore, there are multiple consumers and a plurality of resources, i.e. claimed “first set of computing resources” and “second set of computing resources”, to perform a plurality of tasks, i.e. claimed “first set of computing tasks” and “second set of computing tasks”.  In other words, each consumer has resources to perform the tasks.  Further, metering and pricing are provided for resource usage. And one type of usage is energy usage, e.g. joules, of the resources).
Regarding claim 15, Barsness and Marr disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness and Marr clearly discloses the program instructions further being executable by the computing device to cause the computing device to generate a billing report in the metering the computing resources (see Barsness; paragraph 0055; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources).
Regarding claim 16, Barsness and Marr disclose all the limitations of claim 9, as discussed above, and further the combination of Barsness and Marr clearly discloses wherein the billing report includes the number of standard units and a fee corresponding to the number of standard units (joules) (see Barsness; paragraphs 0055 and 0069; Barsness discloses metering and pricing to provide cost tracking as resources are utilized and billing or invoicing for consumption of the resources.  Further, energy usage in the form of joules is determined.  As such, the billing or invoice would include the fee corresponding to the joules usage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Powers et al. (US 2009/0049443 A1) discloses a meter agent monitoring activities on a computing resource.
Meijer et al. (US 2008/0080396 A1) discloses dynamically allocating resources in a marketplace.
Brookbanks et al. (US 2011/0138034 A1) discloses metering cloud resource usage using a cloud usage and accounting tool.
Geffin et al. (US 2012/0053925 A1) discloses metering and predictions for applications or task, allowing users to optimize performance while limiting resource utilization and/or cost.
Giardina et al. (U.S. 9,130,943 B1) discloses an agent uses its knowledge of what application resources and associated capabilities are needed to support execution of a client application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        02/13/2021
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443